Citation Nr: 0609835	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for neurasthenia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a disability of the 
right lower extremity, claimed as neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the "Tiger Team" at the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for right foot plantar fasciitis, right 
hip strain, right knee degenerative arthritis, and right 
ankle disability.  In that decision, the RO also continued a 
noncompensable evaluation for neurasthenia.  Thereafter, the 
claims folder was returned to the RO in Los Angeles, 
California.  The veteran perfected an appeal as to all issues 
decided in the September 2002 rating decision, except 
entitlement to service connection for right hip disability.  

In a February 2004 rating decision, the RO increased the 
veteran's evaluation for neurasthenia to 10 percent, 
effective January 23, 2001.  Because the maximum schedular 
rating for neurasthenia was not assigned, the veteran's claim 
remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  Although 
service connection claims for plantar fasciitis of the right 
foot, degenerative arthritis of the right knee, and right 
ankle disability were certified for appeal, during the pre-
hearing conference, the veteran clarified that he is actually 
seeking service connection for a disability of the right 
lower extremity, claimed as neuropathy.  Thus, the service 
connection claims certified for appeal have been consolidated 
as reflected on the title page of this decision.  Also during 
the hearing, a motion to advance on the docket was advanced 
and granted.  

The issue of entitlement to service connection for a right 
lower extremity disability, claimed as neuropathy, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current psychiatric disability is 
manifested by depression, anxiety, and sleep impairment.  
There is no evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as suspiciousness and panic attacks.  The 
veteran's severe cognitive disorder has not been shown to be 
related to service or to his service-connected psychiatric 
disability.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected neurasthenia requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
neurasthenia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in March 2005.  This letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal, but that he had to 
provide enough information so that VA could request the 
relevant records.  A letter issued with the March 2005 
supplemental statement of the case (SSOC) specifically 
requested that the veteran send any pertinent evidence that 
he has in his possession.  The veteran has not alleged that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

Prior to the issuance of the March 2005 SSOC, the RO issued a 
statement of the case (SOC) in February 2004; both documents 
advised the veteran and his representative of all the 
pertinent laws and regulations regarding his increased rating 
claim.  Thus, the Board believes that appropriate notice has 
been given in this case.  Additionally, the Board notes that 
a substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOC issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the 
February 2004 SOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the VCAA letter and SSOC 
letter notifying him of the VCAA may not have technically 
informed the veteran of each element of the VCAA, the veteran 
was nonetheless properly notified of all the provisions of 
the VCAA by the February 2004 SOC.  For these reasons, the 
Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was not provided to the veteran prior to the 
issuance of the unfavorable AOJ decision that is the basis of 
this appeal.  Nevertheless, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, the 
veteran's contentions, a hearing transcript, and medical 
evidence from VA Medical Center in Long Beach.  The veteran 
was afforded relevant "QTC" examinations in August 2001 and 
August 2002.  The veteran has not indicated that he has any 
additional evidence to submit.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on the 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the veteran's increased rating claim 
for neurasthenia.  Thus, because no effective date will be 
assigned, there is no possibility of any prejudice to the 
veteran.  

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran had complaints of pain in both 
legs, but there was no orthopedic pathology to account for 
the veteran's complaints.  The veteran was eventually 
medically discharged from the service due to conversion 
hysteria manifested by both feet, diminished ability to walk, 
anxiety, nervousness, and trembling.  After service, in an 
April 1945 rating decision, the RO granted service connection 
for conversion hysteria, and assigned a 30 percent 
evaluation, effective from April 1945.  In a November 1946 
rating decision, the RO decreased the evaluation for the 
veteran's psychiatric disability to a noncompensable 
evaluation, effective from August 1946.  

In January 2001, the veteran filed an increased rating claim 
for neurasthenia, and in a February 2004 rating decision, the 
RO increased the evaluation to 10 percent, effective January 
23, 2001, the date of the claim; that 10 percent evaluation 
has remained in effect to the present.

The veteran's psychiatric disability is currently evaluated 
under Diagnostic Code 9499-9400.  Under the general formula 
for rating mental disorders, a 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2005).

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Review of the VA treatment records dated during the appeal 
period shows that the veteran was prescribed medication for 
anxiety in August 2001.  

Evidence also relevant to the severity of the veteran's 
psychiatric disability is an August 2002 "QTC" examination 
report.  The veteran drove himself to such examination, and 
was described as modestly dressed, well-groomed, and clean.  
The veteran reported living in his own home and being able to 
perform all of his own hygienic needs, such as shaving, 
brushing his teeth, and taking a bath.  He stated that he had 
no or few friends.  The veteran reported that he had not seen 
his two children from his first marriage in over four years.  
He married again, and divorced.  He indicated that he 
remained in contact with his two children from his second 
marriage.  He complained of a decrease in sleep, and reported 
taking medication to help him sleep.  The veteran denied 
receiving any psychiatric treatment.  On examination, the 
veteran's mood was moderately depressed and his affect seemed 
anxious.  He did not display any evidence of loosening of 
association.  There was evidence of psychomotor retardation; 
his speech and stream of thought were noted as impoverished.  
He denied homicidal ideation, and vaguely admitted to 
suicidal thoughts but did not mention a means or method.  
There was no evidence of bizarre delusions or ideas of 
reference.  And while he admitted to hearing auditory noises, 
psychotic markers were not evident during the examination.  
There were no visual or tactile hallucinations present.  The 
veteran was oriented four out of five times.  There was 
evidence of short-term and long-term memory loss.  The 
examiner diagnosed the veteran with major depressive 
disorder, and probable dementia.  The examiner believed that 
the veteran's decrease in cognitive status is not related to 
service.  The examiner further stated that a diagnosis of 
conversion hysteria (the diagnosis that was rendered upon 
discharge from service) would be extremely difficult to 
render because of the veteran's decrease in cognitive status.   

On review, the Board finds that an evaluation in excess of 10 
percent for service-connected neurasthenia is not warranted.  
The current evidence shows that the veteran's psychiatric 
disability is primarily manifested by depression, anxiety, 
and sleep impairment.  There is no evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to suspiciousness or panic attacks 
(weekly or less often).  The evidence shows that the veteran 
is able to live on his own, drive, and is well-groomed.  He 
maintains a relationship with his two children from his 
second marriage.  The veteran admitted only vaguely to 
suicidal thoughts, with no plan in place.  He also admitted 
to hearing auditory noises, but there was no evidence of 
psychotic markers.  

The Board acknowledges the veteran's problems stemming from 
his severe decrease in cognitive status, however the examiner 
essentially opined that the veteran's cognitive difficulties 
are not related to service or to his service-connected 
psychiatric disability.  In fact, the decrease in cognitive 
status appeared to mask much of the psychiatric 
symptomatology, such that the examiner found it difficult to 
diagnose the service-connected disability.  Based on the 
foregoing evidence, the Board finds that the veteran's 
psychiatric disability more closely approximates the criteria 
for a 10 percent evaluation.  A higher evaluation is not 
warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for psychiatric disability and there 
is no indication that this disability has a marked 
interference with employment beyond that contemplated within 
the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neurasthenia is denied.


REMAND

The veteran asserts that he is entitled to service connection 
for a right lower extremity disability, claimed as 
neuropathy.  Specifically, he reports having polio and 
poliomyelitis prior to service, and claims that his 
poliomyelitis was aggravated during his period of military 
service.  He currently has peripheral neuropathy of the right 
leg.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 C.F.R. § 
3.306(a) (2005).

Service records show that prior to service in February 1944, 
the veteran was treated for an illness marked by a weakness 
of the veteran's right leg and arm.  A definite diagnosis was 
not made, but the possibility of poliomyelitis was 
considered.  The veteran's entrance examination report does 
not reflect that the veteran had polio, poliomyelitis, or a 
disability of the right lower extremity prior to service.  

During his fifth week of boot camp, the veteran noted 
increased stiffness, a gradual inward rotation, and numbness 
in his right leg.  In February 1945, he was disqualified from 
overseas duty due to his right leg limp.  On March 1945 
examination, there was evidence of rigidity, some cyanosis, 
and a hyperesthesia of the right leg.  In April 1945, based 
on the Medical Board's determination, the veteran was 
discharged due to chronic conversion hysteria manifested by 
hysterical inversion of both feet, diminished ability to 
walk, anxiety, nervousness, and trembling.  

In August 2001, the veteran underwent a "QTC" examination 
of the right lower extremity.  The examiner diagnosed the 
veteran with childhood poliomyelitis, in pertinent part, 
however he did not comment as to whether the veteran's pre-
existing poliomyelitis was aggravated during his period of 
military service.  Thus, the Board finds that an examination 
is necessary to determine the nature and probable etiology of 
the veteran's disability of the right lower extremity, 
claimed as neuropathy.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurological examinations.  The claims 
folder should be reviewed prior to the 
examination.

The examiner is requested to diagnose any 
current right leg disability manifested 
by weakness, and provide an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran's pre-
existing poliomyelitis or disability 
manifested by a weakness in his right 
lower extremity increased in severity 
during active military service beyond its 
natural progress.  If aggravation 
occurred, the examiner should specify 
what measurable degree of a permanent 
increase in the severity of the 
disability is related to service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Following the above, the RO should 
re-adjudicate the service connection 
claim for a disability of the right lower 
extremity, claimed as neuropathy.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


